UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	March 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Retirement Income Fund Lifestyle 3 Annual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Financial statements 19 Federal tax information 60 About the Trustees 61 Officers 63 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. There is no guarantee that the fund will provide adequate income at and through an investor’s retirement. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserve’s pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem; China’s economy appears to be improving; and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Retirement Income Fund Lifestyle 3 Interview with your fund’s portfolio manager Bob, how did Putnam Retirement Income Fund Lifestyle 3 perform for the fiscal year ended February28, 2013? With broad improvement in macroeconomic conditions contributing to a more upbeat outlook for global growth, investors gradually grew to favor more economically sensitive, higher-risk assets — fueling a considerable rally for the 12months ended February28, 2013. It was a rewarding time to be invested in the markets, and we are happy to report that the fund’s class A share performance surpassed that of its primary fixed-income benchmark, thanks in no small part to the diversification of its portfolio across asset classes. Not surprisingly given its broader investment mandate, the fund lagged its secondary all-equity benchmark for the annual period but still benefited from its exposure to global equities, which outperformed bonds by a wide margin. In addition, given the “risk-on” rally and the renewed focus on the strength of corporate fundamentals, the fund’s slightly pro-risk investment stance proved prudent. Demand for credit-sensitive fixed-income investments and growth-oriented, cyclical equities led to their outperformance of more conservative, or defensive, investments. Our decision to overweight investments in the high-yield sector was especially rewarding, as was our security selection in U.S. equities and investment-grade bonds. On the other hand, an underweight to international equities This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/28/13. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on pages 17–18. Retirement Income Fund Lifestyle 3 5 detracted from performance, given the recovery in foreign markets during the second half of the year. Poor security selection in the high-yield sector and emerging-market debt detracted from results for the period. Did derivatives have any significant impact on fund performance for the period? We employed credit default swaps to hedge credit and market risk or to gain exposure to specific securities or groups of securities. This strategy was rewarding for the fund during the period. Are U.S. interest rates likely to remain “range - bound”? In our opinion, it appears likely that interest rates will remain in a range for the foreseeable future. The Federal Reserve launched “QE3” in September2012, a bond-buying program authorized to purchase up to $40 billion of agency mortgage-backed securities per month. Not long after, in December, the Fed replaced the expiring “Operation Twist” with an additional unlimited round of easing, targeting up to $45 billion worth of intermediate- and longer-term Treasuries per month — with no apparent intent of stopping so long as inflation remains below 2.5% and unemployment stays above 6.5%. These kinds of explicit targets are rare coming from the Fed, and, we believe, provide some welcome insight as to when the Fed is likely to begin shifting to a more neutral monetary stance. Given that the February unemployment rate Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality represents only the fixed-income portion of the portfolio. Allocations also reflect the holdings of the Putnam Absolute Return 700 Fund. Convertible bonds are excluded from the calculation. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 Retirement Income Fund Lifestyle 3 was 7.7%, we believe a near-term change by the Fed is unlikely. Do you think U.S. corporate debt will continue to outperform in the slow - growth environment? Our outlook for corporate debt — including the investment-grade, high-yield, and floating-rate segments of the market —remains positive, although we believe it is unlikely that these markets will post the heady gains in 2013 that investors enjoyed in 2012. Given the rally, credit spreads [the difference in yield between higher- and lower-rated bonds] tightened significantly, particularly in the high-yield market, and are in line with their long-term average. Our base case forecast for 2013 is for continued slow, but steady economic growth. As we have discussed before, that kind of an environment has often been supportive of corporate debt, especially relative to equities. Broadly speaking, equity investors are reliant on earnings growth and multiple expansions, which can prove elusive in a slow-growth environment. Corporate debt investors, on the other hand, are concerned primarily with repayment of interest and principal, which does not necessarily require a thriving economy. Corporations today, as has been the case for the past four years, are sitting on record amounts of cash and have been extremely conservative with their plans for expansion or investment in new equipment and personnel. This behavior has bolstered balance sheets, as reflected in part by the below-average default rate, which was around 1.5% as of the end of 2012. This figure continues to be well below the 4.5% This table shows the fund’s top 10 equity holdings and the percentage of the fund’s net assets that each represented as of 2/28/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Retirement Income Fund Lifestyle 3 7 long-term average, and may remain below average for at least the next several quarters. Has the eurozone turned the corner toward greater financial stability? During the period, the actions of policy-makers and the European Central Bank [ECB] helped to mitigate the risk of a eurozone breakup. Thus, we believe the fiscal condition of the eurozone is unlikely to be as relevant to investors in 2013 as it was in the first half of 2012. The situation appears to have stabilized, and the focus has turned to Europe’s medium- and long-term structural issues, including fostering competitive economies and reforming unsustainable entitlement states. While these are not small hurdles, we find it unlikely that sluggish progress in Europe will trigger renewed fears of an imminent liquidity event. However, we are by no means bullish on the outlook for Europe. Economic data in the fourth quarter were quite discouraging, and many countries are likely to still remain in recession. That said, while we expect there will be bumps along the way on Europe’s road to recovery, we believe the stability of interest rates today and the gradual structural reforms that policymakers are introducing could be enough to entice some investors to reexamine and perhaps reenter European markets. Given the strength of the rally in equities during the period, are we seeing the beginning of a shift of investor assets out of bonds and into stocks? When we look at where investors are putting money, we still see an extraordinary amount on the sidelines or in safe-haven Treasuries. However, we have reason to believe these investors may become more aware during 2013 of the opportunity costs of inaction. Furthermore, even considering the strong run for equities in 2012, it could be argued that many sectors have seen only a small correction in the market anomalies of the past several years. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Allocations also reflect the holdings of the Putnam Absolute Return 700 Fund. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations will vary over time. 8 Retirement Income Fund Lifestyle 3 The strongest case for equities today may be their potential relative to other asset classes. Their potential as a source of income also makes them interesting to us. In many instances, we are seeing equities delivering more attractive dividend yields than their fixed-income counterparts, while offering the added benefit of capital appreciation potential. Among dividend-paying stocks, we are interested in dividend growers, in particular, as opposed to dividend payers. While investor demand has driven the highest dividend payers to expensive levels, in areas such as financials, we are seeing historically low payout ratios, making dividend growth a possibility in 2013. Does the changing correlation landscape have implications for the fund’s portfolio construction? While investors naturally focus on expected returns, we also pay attention to the volatility of various investment choices, as well as the correlation structure of markets. As 2013 begins, we find that important changes are occurring in this structure that could shape investment strategies. We have begun to see a decline in the elevated correlations across all kinds of equities and risk assets, which has been a hallmark of recent years. The Fed has become the dominant buyer of Treasuries through its quantitative easing programs. When these programs are ultimately unwound, we expect pressure on Treasury bond prices. Second, it seems a goal of the aggressive monetary policy choices around the world is to foment a degree of inflation, which would ease the sting of outstanding debts. While we believe inflation is unlikely to be a problem this year, we expect inflationary pressures ultimately to erode the real return of fixed-income investments beyond 2013. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Retirement Income Fund Lifestyle 3 9 Given the markets’ rally, are you upbeat about prospects for fund performance later this year? In a reversal from recent months, volatility rose sharply in the final weeks of the reporting period, driven by headline risk. Emerging markets dramatically underperformed developed markets for the first two months of 2013, led by significant weakness in Latin America, most notably Brazil. Renewed concerns about economic growth in Europe and looming spending cuts in the United States also drove Treasury rates in the United States and Germany lower. Meanwhile, rates in Italy moved sharply higher in reaction to inconclusive election results. These developments merit watching, but we remain fairly sanguine about prospects for the markets in 2013 and think the fund’s diversified approach to producing income remains a sound strategy in the context of today’s markets. More broadly speaking, investors seemed to have a defensive mindset in 2012, and often focused on what might next go wrong in the capital markets. We believe that mindset may be starting to shift, with investors more focused now on where the best investment opportunities lie. With the tax component of the fiscal cliff now resolved and the European sovereign debt situation more stable, it seems that there are relatively fewer storm clouds looming on the horizon for investors. The outlook for developed global economies is by no means rosy, but we believe that the current environment presents an opportunity for measured risk taking, and that investors will be more willing to move off the sidelines in the absence of another perceived crisis. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest On February1, 2013, Putnam Investments announced a new leadership structure for its Global Asset Allocation (GAA) investment organization, which manages Putnam Retirement Income Fund Lifestyle 3. Working closely with Walter C. Donovan, Chief Investment Officer at Putnam, the team will be led by Co-Heads James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. All four co-heads are long-time Putnam GAA veterans, who average 22 years of overall investment experience, including an average of 18 years of experience at Putnam. Consistent with the current approach, Fetch continues to lead portfolio construction and risk, Kea drives top-down equity efforts, Schoen oversees equity process and risk, and Vaillancourt manages global macro efforts. Jeffrey L. Knight, who previously led the group, has left the firm to pursue otheropportunities. 10 Retirement Income Fund Lifestyle 3 IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. Retirement Income Fund Lifestyle 3 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 48.81% 42.86% 39.61% 39.61% 39.63% 39.63% 43.24% 38.58% 45.62% 51.62% Annual average 4.81 4.31 4.02 4.02 4.03 4.03 4.34 3.93 4.54 5.04 5 years 23.71 18.76 19.15 17.19 19.07 19.07 21.26 17.32 21.93 25.24 Annual average 4.35 3.50 3.57 3.22 3.55 3.55 3.93 3.25 4.05 4.60 3 years 22.55 17.64 19.86 16.86 19.86 19.86 21.37 17.43 21.36 23.46 Annual average 7.01 5.57 6.23 5.33 6.22 6.22 6.67 5.50 6.67 7.28 1 year 8.83 4.47 8.12 3.12 8.03 7.03 8.68 5.15 8.35 9.08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Investors who purchased class A or M shares prior to June 16, 2011, were subject to higher sales charges and received lower after-sales-charge returns. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 12 Retirement Income Fund Lifestyle 3 Comparative index returns For periods ended 2/28/13 Barclays U.S. Aggregate Bond Index S&P 500 Index Life of fund 54.07% 60.54% Annual average 5.24 5.76 5 years 30.84 27.29 Annual average 5.52 4.94 3 years 17.26 46.20 Annual average 5.45 13.50 1 year 3.12 13.46 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,961 and $13,963 respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $13,858. A $10,000 investment in the fund’s class R and Y shares would have been valued at $14,562 and $15,162, respectively. Retirement Income Fund Lifestyle 3 13 Fund price and distribution information For the 12-month period ended 2/28/13 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.204 $0.128 $0.130 $0.180 $0.181 $0.228 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/29/12 $9.58 $9.98 $9.54 $9.55 $9.56 $9.88 $9.59 $9.59 2/28/13 10.21 10.64 10.18 10.18 10.20 10.54 10.20 10.22 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 2.00% 1.92% 1.18% 1.18% 1.76% 1.71% 1.76% 2.23% Current 30-day SEC yield (with expense limitation) N/A 1.31 0.61 0.62 N/A 1.07 0.81 1.61 Current 30-day SEC yield (without expense limitation) N/A 0.63 –0.08 –0.08 N/A 0.39 0.13 0.90 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Current dividend rate excludes dividends received from underlying Putnam funds. 3 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 4 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/13/04) (9/12/05) (9/12/05) (9/12/05) (9/12/05) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 51.10% 45.06% 41.54% 41.54% 41.70% 41.70% 45.27% 40.55% 47.83% 53.98% Annual average 4.95 4.45 4.15 4.15 4.16 4.16 4.47 4.06 4.68 5.18 5 years 24.45 19.48 19.76 17.79 19.90 19.90 21.89 17.93 22.67 25.99 Annual average 4.47 3.62 3.67 3.33 3.70 3.70 4.04 3.35 4.17 4.73 3 years 21.24 16.39 18.46 15.46 18.57 18.57 19.98 16.08 20.08 22.14 Annual average 6.63 5.19 5.81 4.91 5.84 5.84 6.26 5.10 6.29 6.89 1 year 9.06 4.69 8.25 3.25 8.26 7.26 8.81 5.27 8.58 9.31 See the discussion following the Fund performance table on page 12 for information about the calculation of fund performance. 14 Retirement Income Fund Lifestyle 3 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 2/29/12* 1.11% 1.86% 1.86% 1.36% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 2/29/12 1.93% 2.68% 2.68% 2.18% 2.18% 1.68% Annualized expense ratio for the six-month period ended 2/28/13†# 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 0.11% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. # Excludes the expense ratios of the underlying Putnam funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2012, to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.10 $8.92 $8.91 $6.38 $6.37 $3.83 Ending value (after expenses) $1,058.00 $1,055.10 $1,054.20 $1,057.80 $1,056.80 $1,059.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Retirement Income Fund Lifestyle 3 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2013, use the following calculation method. To find the value of your investment on September 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.01 $8.75 $8.75 $6.26 $6.26 $3.76 Ending value (after expenses) $1,019.84 $1,016.12 $1,016.12 $1,018.60 $1,018.60 $1,021.08 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 16 Retirement Income Fund Lifestyle 3 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Retirement Income Fund Lifestyle 3 17 BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 Retirement Income Fund Lifestyle 3 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Retirement Income Fund Lifestyle 3 19 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Retirement Income Fund Lifestyle 3: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Retirement Income Fund Lifestyle 3 (the “fund”) at February 28, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at February 28, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts April 10, 2013 20Retirement Income Fund Lifestyle 3 The fund’s portfolio 2/28/13 COMMON STOCKS (33.8%)* Shares Value Banking (2.0%) Associated Banc-Corp. 195 $2,806 Banco Santander Central Hispano SA (Spain) 1,515 11,494 Banque Cantonale Vaudoise (BCV) (Switzerland) 14 7,969 Bendigo and Adelaide Bank, Ltd. (Australia) 983 9,958 CaixaBank (Spain) 3,175 13,004 City National Corp. 55 3,125 Commonwealth Bank of Australia (Australia) 287 19,697 Fifth Third Bancorp 732 11,595 HSBC Holdings, PLC (United Kingdom) 2,797 30,991 JPMorgan Chase & Co. 988 48,333 Natixis (France) 3,629 15,138 Northern Trust Corp. 143 7,603 PNC Financial Services Group, Inc. 256 15,972 Popular, Inc. (Puerto Rico) † 125 3,490 Resona Holdings, Inc. (Japan) 2,600 11,915 State Street Corp. 249 14,091 Sumitomo Mitsui Financial Group, Inc. (Japan) 200 8,000 Svenska Handelsbanken AB Class A (Sweden) 643 27,782 Synovus Financial Corp. 984 2,499 Toronto-Dominion Bank (The) (Canada) 67 5,513 Wells Fargo & Co. 211 7,402 Westpac Banking Corp. (Australia) 1,123 35,225 Wing Hang Bank, Ltd. (Hong Kong) 1,000 11,101 Basic materials (1.3%) Asahi Kasei Corp. (Japan) 2,000 11,818 Axiall Corp. 32 1,811 BASF SE (Germany) 215 20,231 Bemis Co., Inc. 64 2,390 BHP Billiton, Ltd. (Australia) 310 11,637 CF Industries Holdings, Inc. 31 6,226 Chicago Bridge & Iron Co., NV 76 4,073 Cytec Industries, Inc. 31 2,244 Domtar Corp. (Canada) 23 1,715 Eastman Chemical Co. 77 5,369 Evraz PLC (United Kingdom) 4,924 20,266 Fletcher Building, Ltd. (New Zealand) 2,553 19,284 Fortune Brands Home & Security, Inc. † 115 3,973 Huntsman Corp. 117 2,016 LyondellBasell Industries NV Class A 147 8,617 Mitsubishi Chemical Holdings Corp. (Japan) 2,500 11,725 Monsanto Co. 206 20,812 Packaging Corp. of America 58 2,423 PPG Industries, Inc. 59 7,945 Rio Tinto PLC (United Kingdom) 505 27,150 Sherwin-Williams Co. (The) 41 6,625 Retirement Income Fund Lifestyle 3 21 COMMON STOCKS (33.8%)* cont. Shares Value Basic materials cont . Stora Enso OYJ Class R (Finland) 1,786 $11,944 Valspar Corp. 54 3,327 voestalpine AG (Austria) 165 5,573 W.R. Grace & Co. † 42 3,006 Capital goods (1.3%) ABB, Ltd. (Switzerland) 605 13,747 Aecom Technology Corp. † 90 2,728 Avery Dennison Corp. 80 3,268 BAE Systems PLC (United Kingdom) 5,229 28,172 Ball Corp. 86 3,819 Boeing Co. (The) 341 26,223 Canon, Inc. (Japan) 400 14,510 Cummins, Inc. 107 12,398 Delphi Automotive PLC (United Kingdom) † 204 8,537 Gardner Denver, Inc. 39 2,769 General Dynamics Corp. 173 11,759 Ingersoll-Rand PLC 174 9,161 KBR, Inc. 111 3,373 Leggett & Platt, Inc. 116 3,547 Lockheed Martin Corp. 139 12,232 McDermott International, Inc. † 165 2,099 Northrop Grumman Corp. 142 9,327 Raytheon Co. 184 10,041 Staples, Inc. 461 6,076 Terex Corp. † 89 2,920 Vinci SA (France) 418 19,354 WABCO Holdings, Inc. † 50 3,436 Communication services (1.3%) AT&T, Inc. 351 12,604 Belgacom SA (Belgium) 622 17,358 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 6,535 Comcast Corp. Class A 874 34,776 Deutsche Telekom AG (Germany) 1,736 18,621 DISH Network Corp. Class A 140 4,872 France Telecom SA (France) 1,581 15,271 IAC/InterActiveCorp. 146 5,950 Koninklijke (Royal) KPN NV (Netherlands) 708 2,395 MetroPCS Communications, Inc. † 283 2,773 NTT DoCoMo, Inc. (Japan) 10 15,466 Telecom Corp. of New Zealand, Ltd. (New Zealand) 7,433 14,876 Telstra Corp., Ltd. (Australia) 2,028 9,500 tw telecom, inc. † 131 3,317 Verizon Communications, Inc. 829 38,573 Vodafone Group PLC (United Kingdom) 4,488 11,267 22 Retirement Income Fund Lifestyle 3 COMMON STOCKS (33.8%)* cont. Shares Value Conglomerates (0.4%) AMETEK, Inc. 153 $6,400 Bouygues SA (France) 638 18,031 Danaher Corp. 294 18,110 General Electric Co. 725 16,835 Tyco International, Ltd. 278 8,899 Consumer cyclicals (3.2%) Adecco SA (Switzerland) 373 21,277 ADT Corp. (The) 146 6,992 Advance Auto Parts, Inc. 55 4,199 American Eagle Outfitters, Inc. 156 3,226 Asahi Glass Co., Ltd. (Japan) 2,000 13,605 Bayerische Motoren Werke (BMW) AG (Germany) 245 22,602 Bed Bath & Beyond, Inc. † 140 7,945 Big Lots, Inc. † 67 2,231 Chico’s FAS, Inc. 151 2,564 Coach, Inc. 165 7,974 Dai Nippon Printing Co., Ltd. (Japan) 2,000 17,576 Daihatsu Motor Co., Ltd. (Japan) 1,000 20,306 Daimler AG (Registered Shares) (Germany) 141 8,393 Daito Trust Construction Co., Ltd. (Japan) 200 17,905 Dillards, Inc. Class A 28 2,231 Expedia, Inc. 68 4,341 Foot Locker, Inc. 117 4,000 Gannett Co., Inc. 192 3,853 Gap, Inc. (The) 194 6,386 Geberit International AG (Switzerland) 36 8,693 Home Depot, Inc. (The) 510 34,935 Host Hotels & Resorts, Inc. R 2,077 34,624 Hugo Boss AG (Germany) 130 15,072 Jarden Corp. † 64 3,975 Lear Corp. 80 4,274 Lowe’s Cos., Inc. 556 21,211 Macy’s, Inc. 234 9,617 McGraw-Hill Cos., Inc. (The) 161 7,495 Next PLC (United Kingdom) 336 21,375 O’Reilly Automotive, Inc. † 77 7,834 PetSmart, Inc. 75 4,883 Priceline.com, Inc. † 24 16,502 PulteGroup, Inc. † 259 4,968 Reed Elsevier PLC (United Kingdom) 1,445 15,553 SJM Holdings, Ltd. (Hong Kong) 5,000 12,507 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 25,827 TABCORP Holdings, Ltd. (Australia) 7,577 24,549 TJX Cos., Inc. (The) 364 16,369 Total Systems Services, Inc. 299 7,104 Trump Entertainment Resorts, Inc. † 6 24 Retirement Income Fund Lifestyle 3 23 COMMON STOCKS (33.8%)* cont. Shares Value Consumer cyclicals cont. URS Corp. 60 $2,536 Wal-Mart Stores, Inc. 477 33,762 Wyndham Worldwide Corp. 100 6,024 Wynn Resorts, Ltd. 50 5,845 Consumer finance (0.1%) Discover Financial Services 275 10,596 Consumer staples (2.3%) British American Tobacco (BAT) PLC (United Kingdom) 374 19,486 Coca-Cola Co. (The) 134 5,188 Constellation Brands, Inc. Class A † 86 3,805 CVS Caremark Corp. 406 20,755 General Mills, Inc. 240 11,100 ITOCHU Corp. (Japan) 1,200 13,845 Japan Tobacco, Inc. (Japan) 300 9,464 JM Smucker Co. (The) 52 4,956 Kao Corp. (Japan) 300 9,590 Kirin Holdings Co., Ltd. (Japan) 1,000 14,505 Kraft Foods Group, Inc. 218 10,566 Liberty Interactive Corp. Class A † 354 7,392 Lorillard, Inc. 165 6,359 Metcash, Ltd. (Australia) 1,773 7,376 Metro AG (Germany) 635 19,650 Molson Coors Brewing Co. Class B 72 3,183 Nestle SA (Switzerland) 232 16,191 Philip Morris International, Inc. 446 40,921 Procter & Gamble Co. (The) 639 48,679 Reckitt Benckiser Group PLC (United Kingdom) 92 6,182 Robert Half International, Inc. 106 3,768 Sumitomo Corp. (Japan) 600 7,337 Swedish Match AB (Sweden) 481 15,748 Tesco PLC (United Kingdom) 3,717 20,816 Unilever NV ADR (Netherlands) 653 25,268 Unilever PLC (United Kingdom) 211 8,393 Walgreen Co. 309 12,650 Woolworths, Ltd. (Australia) 375 13,341 Energy (2.3%) Alpha Natural Resources, Inc. † 170 1,357 BP PLC (United Kingdom) 5,424 36,529 Cabot Oil & Gas Corp. 108 6,693 Chevron Corp. 125 14,644 ConocoPhillips 461 26,715 Cosmo Oil Co., Ltd. (Japan) 6,000 14,135 Exxon Mobil Corp. 454 40,656 Helmerich & Payne, Inc. 60 3,976 HollyFrontier Corp. 111 6,238 Marathon Petroleum Corp. 157 13,012 24 Retirement Income Fund Lifestyle 3 COMMON STOCKS (33.8%)* cont. Shares Value Energy cont. Occidental Petroleum Corp. 305 $25,111 Oceaneering International, Inc. 65 4,133 Oil States International, Inc. † 36 2,741 ONEOK, Inc. 126 5,669 Peabody Energy Corp. 154 3,320 Phillips 66 260 16,370 Royal Dutch Shell PLC Class A (United Kingdom) 1,037 34,142 Royal Dutch Shell PLC Class B (United Kingdom) 440 14,844 Schlumberger, Ltd. 441 34,332 Seadrill, Ltd. (Norway) 275 9,977 Tesoro Corp. 86 4,837 TonenGeneral Sekiyu KK (Japan) 2,000 19,835 Total SA (France) 464 23,188 Valero Energy Corp. 261 11,899 Financial (0.1%) CIT Group, Inc. † 177 7,409 CoreLogic, Inc. † 223 5,778 Nasdaq OMX Group, Inc. (The) 149 4,717 Financials (0.6%) Camden Property Trust R 943 65,199 Citigroup, Inc. 158 6,631 Genworth Financial, Inc. Class A † 547 4,671 Goldman Sachs Group, Inc. (The) 198 29,652 Health care (3.3%) AmerisourceBergen Corp. 210 9,912 Amgen, Inc. 241 22,030 AstraZeneca PLC (United Kingdom) 508 23,041 Bristol-Myers Squibb Co. 549 20,297 Celgene Corp. † 156 16,096 CIGNA Corp. 226 13,212 Eli Lilly & Co. 337 18,420 Gilead Sciences, Inc. † 490 20,928 GlaxoSmithKline PLC (United Kingdom) 743 16,380 HCA Holdings, Inc. 160 5,934 Johnson & Johnson 160 12,178 McKesson Corp. 170 18,042 Merck & Co., Inc. 79 3,376 Novartis AG (Switzerland) 334 22,621 Omega Healthcare Investors, Inc. R 1,199 33,560 Orion OYJ Class B (Finland) 552 16,300 Pfizer, Inc. 1,760 48,171 Roche Holding AG-Genusschein (Switzerland) 84 19,152 Sabra Health Care REIT, Inc. R 1,110 29,337 Salix Pharmaceuticals, Ltd. † 46 2,247 Sanofi (France) 233 22,000 St. Jude Medical, Inc. 263 10,783 Retirement Income Fund Lifestyle 3 25 COMMON STOCKS (33.8%)* cont. Shares Value Health care cont. Takeda Pharmaceutical Co., Ltd. (Japan) 600 $31,030 United Therapeutics Corp. † 42 2,512 Ventas, Inc. R 1,093 77,363 Warner Chilcott PLC Class A 155 2,094 WellPoint, Inc. 246 15,296 Zimmer Holdings, Inc. 144 10,794 Insurance (1.1%) Alleghany Corp. † 16 6,046 Allied World Assurance Co. Holdings AG 44 3,864 American Financial Group, Inc. 96 4,220 American International Group, Inc. † 481 18,283 AMP, Ltd. (Australia) 3,832 21,399 Aon PLC 254 15,517 Aviva PLC (United Kingdom) 2,782 14,998 Axis Capital Holdings, Ltd. 118 4,806 Baloise Holding AG (Switzerland) 89 7,976 Berkshire Hathaway, Inc. Class B † 72 7,356 CNP Assurances (France) 1,273 18,916 Fidelity National Financial, Inc. Class A 223 5,562 PartnerRe, Ltd. 66 5,890 Protective Life Corp. 98 3,128 RSA Insurance Group PLC (United Kingdom) 8,408 15,375 Tryg A/S (Denmark) 98 7,892 Validus Holdings, Ltd. 115 4,097 Zurich Insurance Group AG (Switzerland) 42 11,481 Investment banking/Brokerage (0.2%) Eaton Vance Corp. 123 4,697 Investment AB Kinnevik Class B (Sweden) 1,153 26,303 Real estate (10.6%) Alexandria Real Estate Equities, Inc. R 451 32,084 American Campus Communities, Inc. R 1,306 59,031 American Capital Agency Corp. R 153 4,853 Apartment Investment & Management Co. Class A R 83 2,458 AvalonBay Communities, Inc. R 393 49,058 Boston Properties, LP R 761 79,053 Brandywine Realty Trust R 1,358 18,673 BRE Properties R 37 1,799 Chimera Investment Corp. R 562 1,675 Cousins Properties, Inc. R 2,756 26,788 Digital Realty Trust, Inc. R 297 19,893 Douglas Emmett, Inc. R 1,050 25,736 Duke Realty Corp. R 330 5,333 DuPont Fabros Technology, Inc. R 643 14,892 EastGroup Properties, Inc. R 403 22,894 Equity Residential Trust R 2,016 110,961 26 Retirement Income Fund Lifestyle 3 COMMON STOCKS (33.8%)* cont. Shares Value Real estate cont. Essex Property Trust, Inc. R 59 $8,790 Extra Space Storage, Inc. R 920 34,445 Federal Realty Investment Trust R 586 62,239 General Growth Properties R 3,335 63,832 Government Properties Income Trust R 527 13,944 Hatteras Financial Corp. R 58 1,548 HCP, Inc. R 2,237 109,345 Health Care REIT, Inc. R 909 58,303 Highwoods Properties, Inc. R 639 23,324 Hospitality Properties Trust R 1,279 34,149 Kimco Realty Corp. R 3,227 70,252 Liberty Property Trust R 132 5,120 Macerich Co. (The) R 298 17,913 Medical Properties Trust, Inc. R 1,857 26,964 Prologis, Inc. R 1,494 58,176 Public Storage R 775 117,188 Ramco-Gershenson Properties Trust R 1,986 31,379 Realty Income Corp. R 242 11,047 Regency Centers Corp. R 105 5,447 Retail Opportunity Investments Corp. R 2,164 27,937 Select Income REIT R 821 22,832 Senior Housing Properties Trust R 128 3,212 Simon Property Group, Inc. R 1,527 242,579 SL Green Realty Corp. R 573 46,768 Sovran Self Storage, Inc. R 391 23,788 STAG Industrial, Inc. R 799 16,947 Stockland (Units) (Australia) R 5,065 19,420 Tanger Factory Outlet Centers R 52 1,835 Taubman Centers, Inc. R 77 5,907 UDR, Inc. R 444 10,594 Vornado Realty Trust R 1,080 86,627 Technology (2.2%) Accenture PLC Class A 342 25,431 AOL, Inc. † 197 7,269 Apple, Inc. 161 71,065 Avnet, Inc. † 101 3,566 BMC Software, Inc. † 196 7,854 Broadcom Corp. Class A 216 7,368 Brocade Communications Systems, Inc. † 456 2,558 Cap Gemini SA (France) 160 7,860 Cisco Systems, Inc. 1,399 29,169 Cypress Semiconductor Corp. † 204 2,148 EMC Corp. † 627 14,427 Google, Inc. Class A † 34 27,241 IBM Corp. 70 14,058 L-3 Communications Holdings, Inc. 66 5,034 Retirement Income Fund Lifestyle 3 27 COMMON STOCKS (33.8%)* cont. Shares Value Technology cont. Lam Research Corp. † 107 $4,526 Lexmark International, Inc. Class A 90 1,982 Marvell Technology Group, Ltd. 359 3,626 Microsoft Corp. 1,310 36,418 Nokia OYJ (Finland) 3,364 12,250 NVIDIA Corp. 344 4,355 Oracle Corp. 1,214 41,592 Riverbed Technology, Inc. † 149 2,277 Rockwell Automation, Inc. 86 7,769 Symantec Corp. † 610 14,298 Teradyne, Inc. † 167 2,799 Western Digital Corp. 116 5,471 Transportation (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 12,379 Delta Air Lines, Inc. † 554 7,906 Deutsche Post AG (Germany) 399 8,943 Japan Airlines Co., Ltd. (Japan) † 300 14,241 Southwest Airlines Co. 511 5,979 Sydney Airport (Australia) 5,140 16,645 Wabtec Corp. 36 3,520 Yangzijiang Shipbuilding Holdings, Ltd. (China) 11,000 8,576 Utilities and power (1.0%) AES Corp. 416 4,834 American Electric Power Co., Inc. 245 11,464 American Water Works Co., Inc. 111 4,379 Chubu Electric Power Co., Inc. (Japan) 900 11,279 CMS Energy Corp. 165 4,391 DTE Energy Co. 99 6,613 Dynegy, Inc. † 609 11,918 Enel SpA (Italy) 3,499 12,669 Energias de Portugal (EDP) SA (Portugal) 1,985 5,955 Entergy Corp. 104 6,475 Hokuriku Electric Power Co. (Japan) 1,100 12,610 Kinder Morgan, Inc. 236 8,749 OGE Energy Corp. 65 3,764 PG&E Corp. 223 9,509 PPL Corp. 307 9,462 Red Electrica Corporacion SA (Spain) 274 15,160 RWE AG (Preference) (Germany) 415 14,874 Snam SpA (Italy) 2,573 12,205 UGI Corp. 82 2,933 Total common stocks (cost $4,948,265) 28Retirement Income Fund Lifestyle 3 INVESTMENT COMPANIES (9.5%)* Shares Value Putnam Absolute Return 700 Fund Class Y ††† 130,634 $1,562,387 Total investment companies (cost $1,528,254) CONVERTIBLE BONDS AND NOTES (7.8%)* Principal amount Value Basic materials (0.3%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $23,000 $25,818 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 19,000 19,950 Capital goods (0.6%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 18,000 22,658 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 25,000 29,250 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 20,000 20,050 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 22,069 Communication services (0.8%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 6,000 6,525 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 21,000 54,495 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 46,000 45,885 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 30,374 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) † 38,000 570 Consumer cyclicals (1.9%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 21,000 22,730 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 13,058 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 30,000 46,950 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 20,000 21,263 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 33,114 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 33,000 49,873 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 22,000 22,083 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 57,000 61,346 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 5,000 10,225 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 33,986 Consumer staples (0.3%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 16,970 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 25,000 28,281 Energy (0.8%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 68,000 59,755 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 20,000 9,650 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 23,000 22,497 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 28,000 23,783 Retirement Income Fund Lifestyle 329 CONVERTIBLE BONDS AND NOTES (7.8%)* cont. Principal amount Value Energy cont. Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † $15,000 $103 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 22,650 Financials (1.1%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 32,000 34,646 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 11,000 11,179 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 15,000 16,359 Jefferies Group, LLC cv. sr. unsec. notes 3 7/8s, 2029 25,000 25,313 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 R 25,000 23,563 PHH Corp. cv. sr. unsec. notes 4s, 2014 31,000 34,158 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 R 13,000 15,145 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.55s, 2018 R 16,000 17,160 Health care (0.7%) Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 6,000 5,764 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † F 25,000 2,000 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † F 14,000 980 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 28,000 23,100 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 †† 38,000 39,520 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 11,000 11,165 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 21,000 29,138 Technology (1.3%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 26,000 24,895 Micron Technology, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2033 44,000 46,200 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 20,000 22,600 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 51,000 54,953 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 25,971 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 17,000 16,958 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 18,000 16,144 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 23,000 8,079 Total convertible bonds and notes (cost $1,277,632) CONVERTIBLE PREFERRED STOCKS (7.4%)* Shares Value Basic materials (0.2%) ArcelorMittal $1.50 cv. pfd. (France) † 1,315 $30,692 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. F 1,775 18 30 Retirement Income Fund Lifestyle 3 CONVERTIBLE PREFERRED STOCKS (7.4%)* cont. Shares Value Capital goods (0.4%) United Technologies Corp. $3.75 cv. pfd. 1,150 $66,988 Communication services (0.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 37,200 Iridium Communications, Inc. 144A $7.00 cv. pfd. 135 12,488 Consumer cyclicals (1.2%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 2,020 52,560 General Motors Co. Ser. B, $2.375 cv. pfd. 1,800 75,431 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 36,134 Stanley Black & Decker, Inc. $4.75 cv. pfd. 335 42,009 Consumer staples (0.2%) Bunge, Ltd. $4.875 cv. pfd. 200 21,050 Post Holdings, Inc. 144A zero % cv. pfd. 133 13,466 Energy (0.4%) Apache Corp. Ser. D, $3.00 cv. pfd. 310 13,475 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 53 54,954 Financials (2.9%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 1,375 37,297 AMG Capital Trust II $2.575 cv. pfd. 1,085 56,149 Bank of America Corp. Ser. L, 7.25% cv. pfd. 87 104,400 EPR Properties Ser. C, $1.44 cv. pfd. 1,435 32,216 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 725 43,442 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 41,910 MetLife, Inc. $3.75 cv. pfd. 976 45,823 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 20 30,060 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 55 69,671 Wintrust Financial Corp. $3.75 cv. pfd. 400 21,752 Health care (0.2%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 22 25,259 Transportation (0.5%) Continental Financial Trust II $3.00 cv. pfd. 510 21,866 Genesee & Wyoming, Inc. $5.00 cv. pfd. 192 24,221 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,375 28,738 Utilities and power (1.1%) AES Trust III $3.375 cv. pfd. 1,085 54,691 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 53,738 NextEra Energy, Inc. $2.799 cv. pfd. 510 26,306 PPL Corp. $4.375 cv. pfd. 725 39,926 Total convertible preferred stocks (cost $1,099,795) Retirement Income Fund Lifestyle 3 31 CORPORATE BONDS AND NOTES (6.6%)* Principal amount Value Basic materials (0.1%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,463 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,218 Capital goods (0.1%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 10,000 13,323 Communication services (1.0%) American Tower Corp. sr. unsec. notes 7s, 2017 R 5,000 5,971 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 5,000 5,908 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 22,000 25,795 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,779 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,703 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,220 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 5,156 5,485 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 10,000 10,625 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,601 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 13,275 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,625 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 11,313 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 40,400 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 5,271 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,264 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,131 Consumer cyclicals (0.4%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 2,000 1,901 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 3,000 2,939 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 3,925 American Media, Inc. 144A notes 13 1/2s, 2018 320 243 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 5,000 4,950 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 7,000 4,620 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,450 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 2,000 2,205 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,441 32 Retirement Income Fund Lifestyle 3 CORPORATE BONDS AND NOTES (6.6%)* cont. Principal amount Value Consumer cyclicals cont. Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R $7,000 $7,175 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 5,000 5,538 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 20,000 1,600 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 3,000 3,135 QVC, Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,208 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,874 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 9,600 Consumer staples (0.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,786 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,902 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 14,099 13,958 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,338 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,420 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 11,580 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 5,000 5,457 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 15,000 19,067 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 5,150 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 21,025 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 11,400 Energy (0.5%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,188 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,603 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,683 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 15,000 16,500 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,510 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 11,400 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,227 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 6,064 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 10,000 14,495 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 9,553 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,512 Retirement Income Fund Lifestyle 3 33 CORPORATE BONDS AND NOTES (6.6%)* cont. Principal amount Value Financials (1.0%) American Express Co. sr. unsec. notes 2.65s, 2022 $23,000 $22,480 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 10,000 11,539 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 18,700 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 5,000 5,659 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 2,000 2,393 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 5,000 6,359 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 5,000 4,944 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,399 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 5,916 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 6,319 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 5,000 5,900 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, Perpetual maturity (Jersey) 3,000 2,610 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,475 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 5,000 5,100 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,755 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 5,000 5,394 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 5,000 5,899 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.308s, 2037 15,000 12,090 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 5,000 6,119 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 11,237 Health care (0.3%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 6,186 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,165 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,781 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 5,175 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 5,492 5,602 WellPoint, Inc. notes 7s, 2019 5,000 6,241 Technology (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 15,000 15,338 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 5,125 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,353 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,550 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 16,000 14,320 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 5,000 5,058 34 Retirement Income Fund Lifestyle 3 CORPORATE BONDS AND NOTES (6.6%)* cont. Principal amount Value Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 $5,000 $5,204 Utilities and power (2.2%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 15,000 17,325 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,785 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,566 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 100,000 121,679 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 6,007 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 25,000 31 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) † 10,000 5,050 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 7,105 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,639 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 5,000 6,531 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 69,000 77,798 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 6,000 5,996 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 5,000 5,462 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 5,000 5,600 Nevada Power Co. notes 6 1/2s, 2018 10,000 12,497 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 17,108 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,529 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 5,000 5,419 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 5,000 6,794 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 10,000 10,675 Westar Energy, Inc. 1st mtge. bonds 8 5/8s, 2018 15,000 20,409 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 5,000 5,420 Total corporate bonds and notes (cost $991,823) U.S. TREASURY OBLIGATIONS (3.4%)* Principal amount Value U.S. Treasury Bonds 5 1/4s, November 15, 2028 $32,000 $43,294 4 5/8s, February 15, 2040 25,000 32,736 4 1/2s, February 15, 2036 17,000 21,691 4 3/8s, May 15, 2041 95,000 119,815 U.S. Treasury Notes 3 1/2s, February 15, 2018 28,000 31,739 3 1/8s, October 31, 2016 75,000 82,172 1 7/8s, September 30, 2017 17,000 17,919 1 3/8s, May 15, 2013 68,000 68,175 1s, August 31, 2016 140,000 142,638 Total U.S. treasury obligations (cost $550,049) Retirement Income Fund Lifestyle 3 35 MORTGAGE-BACKED SECURITIES (0.7%)* Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.08s, 2042 $18,000 $18,924 Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A3, 5.39s, 2047 11,000 11,524 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.763s, 2039 5,872 5,937 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.658s, 2038 40,096 18 GE Commercial Mortgage Corporation Trust Ser. 05-C2, Class A3, 4.839s, 2043 587 590 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 4,936 5,035 FRB Ser. 07-LD11, Class A2, 5.805s, 2049 12,380 12,671 Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,273 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 10,469 10,604 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,231 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,203 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.369s, 2040 234,961 1,413 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.746s, 2050 3,876 3,946 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 11,202 11,575 Total mortgage-backed securities (cost $106,742) UNITS (0.3%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $41,850 Total units (cost $41,635) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $13,971 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 13,639 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,861 Total municipal bonds and notes (cost $25,068) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 10 $9,730 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 275 7,299 Total preferred stocks (cost $15,146) WARRANTS (—%)*† Expiration Strike date price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 6,345 $110 Total warrants (cost $1,269) 36 Retirement Income Fund Lifestyle 3 SHORT-TERM INVESTMENTS (30.6%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L 3,802,441 $3,802,441 SSgA Prime Money Market Fund 0.08% P 220,000 220,000 U.S. Treasury Bills with effective yields ranging from 0.162% to 0.163%, August 22, 2013 $500,000 499,677 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 # 500,000 499,896 Total short-term investments (cost $5,021,890) TOTAL INVESTMENTS Total investments (cost $15,607,568) Key to holding’s currency abbreviations EUR Euro USD /$ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $16,414,733. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ††† Affiliated company (Note 6). # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,173,485 to cover certain derivatives contracts. Retirement Income Fund Lifestyle 3 37 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $501,354) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/20/13 $96,752 $101,183 $(4,431) Barclays Bank PLC Euro Buy 3/20/13 15,799 15,821 (22) Euro Sell 3/20/13 15,799 16,516 717 Hong Kong Dollar Buy 5/15/13 155 162 (7) Japanese Yen Buy 5/15/13 1,235 1,238 (3) Japanese Yen Sell 5/15/13 1,235 1,248 13 Singapore Dollar Buy 5/15/13 8,479 8,478 1 Swedish Krona Sell 3/20/13 866 886 20 Swiss Franc Buy 3/20/13 15,686 16,243 (557) Citibank, N.A. Australian Dollar Sell 4/17/13 10,588 10,663 75 Danish Krone Buy 3/20/13 10,769 11,443 (674) Euro Sell 3/20/13 32,642 34,494 1,852 Japanese Yen Buy 5/15/13 19,502 19,310 192 Singapore Dollar Buy 5/15/13 7,913 7,916 (3) Swedish Krona Sell 3/20/13 13,123 13,204 81 Credit Suisse International Australian Dollar Sell 4/17/13 2,647 2,693 46 Euro Buy 3/20/13 5,484 5,492 (8) Euro Sell 3/20/13 5,484 5,732 248 Japanese Yen Buy 5/15/13 1,241 1,255 (14) Japanese Yen Sell 5/15/13 1,241 1,244 3 New Zealand Dollar Sell 4/17/13 32,066 32,771 705 Norwegian Krone Buy 3/20/13 14,171 14,856 (685) Swedish Krona Sell 3/20/13 278 285 7 Swiss Franc Buy 3/20/13 9,177 9,505 (328) Deutsche Bank AG Euro Buy 3/20/13 3,787 3,919 (132) HSBC Bank USA, National Association Euro Sell 3/20/13 46,222 48,314 2,092 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/17/13 24,026 24,451 425 British Pound Sell 3/20/13 2,275 2,364 89 Euro Sell 3/20/13 14,102 14,467 365 Japanese Yen Buy 5/15/13 3,982 4,025 (43) Japanese Yen Sell 5/15/13 3,982 3,946 (36) 38Retirement Income Fund Lifestyle 3 FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $501,354) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Euro Buy 3/20/13 $5,615 $5,622 $(7) Euro Sell 3/20/13 5,615 5,869 254 Israeli Shekel Sell 4/17/13 1,774 1,781 7 Swedish Krona Sell 3/20/13 3,601 3,686 85 Swiss Franc Sell 3/20/13 12,271 12,358 87 UBS AG British Pound Sell 3/20/13 21,237 21,726 489 Norwegian Krone Sell 3/20/13 10,446 10,953 507 WestPac Banking Corp. Australian Dollar Sell 4/17/13 4,887 4,916 29 British Pound Buy 3/20/13 455 319 136 Total FUTURES CONTRACTS OUTSTANDING at 2/28/13 Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Bond Ultra 30 yr (Short) 1 $158,000 Jun-13 $678 U.S. Treasury Note 5 yr (Long) 2 247,969 Jun-13 105 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/28/13 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB+/P $— EUR 10,000 9/20/13 477 bp $432 JPMorgan Chase Bank N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (200,000) $1,600,000 6/20/16 500 bp (53,317) DJ CDX NA HY Series 19 Index B+/P (34,938) 2,150,000 12/20/17 500 bp 46,440 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at February 28, 2013. Securities rated by Putnam are indicated by “/P.” Retirement Income Fund Lifestyle 3 39 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $82,572 $139,628 $— Capital goods 133,713 75,783 — Communication services 102,865 111,289 — Conglomerates 50,244 18,031 — Consumer cyclicals 277,900 245,264 — Consumer staples 179,322 207,192 — Energy 221,703 152,650 — Financials 2,058,160 346,034 — Health care 392,582 150,524 — Technology 342,301 20,110 — Transportation 17,405 60,784 — Utilities and power 84,491 84,752 — Total common stocks — Convertible bonds and notes — 1,277,971 2,980 Convertible preferred stocks 66,988 1,146,924 18 Corporate bonds and notes — 1,090,802 — Investment companies 1,562,387 — — Mortgage-backed securities — 108,944 — Municipal bonds and notes — 33,471 — Preferred stocks — 17,029 — U.S. Treasury Obligations — 560,179 — Units — 41,850 — Warrants — — 110 Short-term investments 4,022,441 999,573 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,575 $— Futures contracts 783 — — Credit default contracts — 228,493 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 Retirement Income Fund Lifestyle 3 Statement of assets and liabilities 2/28/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $10,276,873) $11,122,138 Affiliated issuers (identified cost $5,330,695) (Notes 1 and 6) 5,364,828 Cash 854 Foreign currency (cost $535) (Note 1) 535 Dividends, interest and other receivables 59,551 Receivable for investments sold 25,698 Receivable from Manager (Note 2) 26,283 Unrealized appreciation on OTC swap contracts (Note 1) 46,872 Premium paid on OTC swap contracts (Note 1) 234,938 Unrealized appreciation on forward currency contracts (Note 1) 8,525 Total assets LIABILITIES Payable for investments purchased 6,088 Payable for shares of the fund repurchased 30,328 Payable for custodian fees (Note 2) 13,410 Payable for investor servicing fees (Note 2) 3,696 Payable for Trustee compensation and expenses (Note 2) 29,312 Payable for administrative services (Note 2) 177 Payable for distribution fees (Note 2) 7,316 Payable for auditing and tax fees 89,728 Payable for variation margin (Note 1) 63 Unrealized depreciation on OTC swap contracts (Note 1) 53,317 Unrealized depreciation on forward currency contracts (Note 1) 6,950 Collateral on certain derivative contracts, at value (Note 1) 220,000 Other accrued expenses 15,104 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $28,480,738 Undistributed net investment income (Note 1) 202,252 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (13,143,269) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 875,012 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Retirement Income Fund Lifestyle 3 41 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($10,782,399 divided by 1,055,940 shares) $10.21 Offering price per class A share (100/96.00 of $10.21)* $10.64 Net asset value and offering price per class B share ($812,358 divided by 79,827 shares)** $10.18 Net asset value and offering price per class C share ($2,714,753 divided by 266,731 shares)** $10.18 Net asset value and redemption price per class M share ($506,902 divided by 49,717 shares) $10.20 Offering price per class M share (100/96.75 of $10.20)† $10.54 Net asset value, offering price and redemption price per class R share ($3,628 divided by 356 shares)†† $10.20 Net asset value, offering price and redemption price per class Y share ($1,594,693 divided by 155,969 shares) $10.22 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. †† Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 42 Retirement Income Fund Lifestyle 3 Statement of operations Year ended 2/28/13 INVESTMENT INCOME Dividends (net of foreign tax of $6,292) (including dividend income of $5,519 from investments in affiliated issuers) (Note 6) $251,419 Interest (net of foreign tax of $2,368) (including interest income of $4,992 from investments in affiliated issuers) (Note 6) 193,687 Securities lending (Note 1) 4 Total investment income EXPENSES Compensation of Manager (Note 2) 80,290 Investor servicing fees (Note 2) 21,649 Custodian fees (Note 2) 31,984 Trustee compensation and expenses (Note 2) 1,324 Distribution fees (Note 2) 65,239 Administrative services (Note 2) 523 Reports to shareholders 24,022 Auditing and tax fees 90,525 Other 3,171 Fees waived and reimbursed by Manager (Note 2) (128,461) Total expenses Expense reduction (Note 2) (63) Net expenses Net investment income Net realized gain on investments (including net realized gain of $3,430 on sales of investments in affiliated issuers) (Notes 1, 3 and 6) 443,417 Net realized gain on swap contracts (Note 1) 464,156 Net realized gain on futures contracts (Note 1) 1,401 Net realized loss on foreign currency transactions (Note 1) (6,644) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 6,178 Net unrealized appreciation of investments, futures contracts and swap contracts during the year 208,466 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Retirement Income Fund Lifestyle 3 43 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 2/28/13 Year ended 2/29/12 Operations: Net investment income $254,907 $372,681 Net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A Class B Class C Class M Class R Class Y Decrease from capital share transactions (Note 4) Total decrease in net assets NET ASSETS Beginning of year End of year (including undistributed net investment income of $202,252 and $100,521, respectively) $16,414,733 $17,313,678 The accompanying notes are an integral part of these financial statements. 44 Retirement Income Fund Lifestyle 3 This page left blank intentionally. Retirement Income Fund Lifestyle 3 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A February 28, 2013 .16 .67 (.20) — 1.00 e 1.69 45 February 29, 2012 .20 (.11) (.27) — 1.04 e 2.10 92 February 28, 2011 .25 .76 (.25) — f .97 2.65 72 February 28, 2010 .36 2.54 (.59) — f .75 4.31 93 g February 28, 2009 .45 (3.49) (.69) — f .74 4.92 145 g Class B February 28, 2013 .09 .68 (.13) — 1.75 e .94 45 February 29, 2012 .13 (.11) (.20) — 1.79 e 1.36 92 February 28, 2011 .17 .77 (.19) — f 1.72 1.87 72 February 28, 2010 .30 2.52 (.52) — f 1.50 3.69 93 g February 28, 2009 .38 (3.48) (.62) — f 1.49 4.14 145 g Class C February 28, 2013 .09 .67 (.13) — 1.75 e .90 45 February 29, 2012 .13 (.10) (.20) — 1.79 e 1.33 92 February 28, 2011 .18 .76 (.19) — f 1.72 1.90 72 February 28, 2010 .29 2.54 (.53) — f 1.50 3.55 93 g February 28, 2009 .38 (3.49) (.62) — f 1.49 4.22 145 g Class M February 28, 2013 .14 .68 (.18) — 1.25 e 1.41 45 February 29, 2012 .16 (.10) (.24) — 1.37 e 1.71 92 February 28, 2011 .20 .77 (.21) — f 1.47 2.17 72 February 28, 2010 .31 2.53 (.54) — f 1.25 3.68 93 g February 28, 2009 .41 (3.48) (.65) — f 95 1.24 4.41 145 g Class R February 28, 2013 .10 .69 (.18) — $4 1.25 e 1.14 45 February 29, 2012 .18 (.11) (.25) — 1 1.29 e 1.87 92 February 28, 2011 .22 .77 (.23) — f 1 1.22 2.40 72 February 28, 2010 .34 2.55 (.57) — f 1 1.00 4.07 93 g February 28, 2009 .43 (3.50) (.67) — f 1 .99 4.68 145 g Class Y February 28, 2013 .18 .68 (.23) — .75 e 1.86 45 February 29, 2012 .23 (.11) (.30) — .79 e 2.38 92 February 28, 2011 .27 .77 (.28) — f .72 2.90 72 February 28, 2010 .45 2.47 (.61) — f .50 5.71 93 g February 28, 2009 .47 (3.49) (.71) — f .49 5.20 145 g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46Retirement Income Fund Lifestyle 3 Retirement Income Fund Lifestyle 3 47 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February 28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitations and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets February 28, 2013 0.77% February 29, 2012 0.80 February 28, 2011 0.82 February 28, 2010 1.12 February 28, 2009 0.99 e Expense ratios do not include expenses of the underlying fund. f Amount represents less than $0.01 per share. g Portfolio turnover excludes TBA purchase and sale transactions. The accompanying notes are an integral part of these financial statements. 48 Retirement Income Fund Lifestyle 3 Notes to financial statements 2/28/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2012 through February 28, 2013. Putnam Retirement Income Fund Lifestyle 3 (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek current income consistent with what Putnam Management believes to be prudent risk. The fund’s secondary objective is capital appreciation. The fund invests mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 700 Fund, which is a Putnam mutual fund we refer to as the underlying fund. The fund may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as “junk bonds”) and have short- to long-term maturities. The fund also invests in other fixed-income securities, such as mortgage-backed investments, and invests in money market securities or affiliated money market funds for cash management. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of companies of any size. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Retirement Income Fund Lifestyle 3 49 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange 50 Retirement Income Fund Lifestyle 3 rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that Retirement Income Fund Lifestyle 3 51 the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,457 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 52 Retirement Income Fund Lifestyle 3 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 28, 2013, the fund had a capital loss carryover of $13,112,103 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,637,607 N/A $2,637,607 February 28, 2017 10,474,496 N/A 10,474,496 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, nontaxable dividends and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $169,251 to increase undistributed net investment income, $6,756 to increase paid-in-capital and $176,007 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,194,040 Unrealized depreciation (344,861) Net unrealized appreciation 849,179 Undistributed ordinary income 200,689 Capital loss carryforward (13,112,103) Cost for federal income tax purposes $15,637,787 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through June 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, and extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.75% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $7,084 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $121,377 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $14,760 ClassR 4 ClassB 1,172 ClassY 1,766 ClassC 3,313 Total ClassM 634 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s 54 Retirement Income Fund Lifestyle 3 expenses were reduced by $22 under the expense offset arrangements and by $41 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $11, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $28,328 ClassM 2,437 ClassB 8,981 ClassR 11 ClassC 25,482 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,527 and $6 from the sale of classA and classM shares, respectively, and received $992 and $87 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $4 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $5,290,243 and $6,867,291, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $74,489 and $113,692, respectively. Retirement Income Fund Lifestyle 3 55 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized Transactions in capital shares were as follows: Year ended 2/28/13 Year ended 2/29/12 ClassA Shares Amount Shares Amount Shares sold 94,588 $923,796 609,583 $5,980,855 Shares issued in connection with reinvestment of distributions 21,565 209,981 34,530 322,286 116,153 1,133,777 644,113 6,303,141 Shares repurchased (328,268) (3,204,494) (834,191) (7,981,659) Net decrease Year ended 2/28/13 Year ended 2/29/12 ClassB Shares Amount Shares Amount Shares sold 4,003 $38,303 11,042 $106,226 Shares issued in connection with reinvestment of distributions 1,037 10,061 1,953 18,094 5,040 48,364 12,995 124,320 Shares repurchased (26,285) (256,672) (33,332) (315,931) Net decrease Year ended 2/28/13 Year ended 2/29/12 ClassC Shares Amount Shares Amount Shares sold 48,511 $475,662 91,578 $901,669 Shares issued in connection with reinvestment of distributions 3,199 31,106 5,137 47,688 51,710 506,768 96,715 949,357 Shares repurchased (31,301) (307,916) (171,341) (1,632,351) Net increase (decrease) Year ended 2/28/13 Year ended 2/29/12 ClassM Shares Amount Shares Amount Shares sold 2,160 $20,710 16,222 $150,334 Shares issued in connection with reinvestment of distributions 926 9,015 1,110 10,310 3,086 29,725 17,332 160,644 Shares repurchased (1,970) (19,200) (14,432) (132,727) Net increase Year ended 2/28/13 Year ended 2/29/12 ClassR Shares Amount Shares Amount Shares sold 226 $2,221 — $— Shares issued in connection with reinvestment of distributions 4 40 3 31 230 2,261 3 31 Shares repurchased (2) (17) — — Net increase 3 56 Retirement Income Fund Lifestyle 3 Year ended 2/28/13 Year ended 2/29/12 ClassY Shares Amount Shares Amount Shares sold 74,964 $739,877 16,642 $154,720 Shares issued in connection with reinvestment of distributions 2,366 23,290 2,490 23,265 77,330 763,167 19,132 177,985 Shares repurchased (65,832) (644,162) (33,827) (328,505) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at the end of the Shares owned Percentage of ownership reporting period Class M 129 0.26% $1,316 ClassR 130 36.52 1,326 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Futures contracts (number of contracts) 3 Forward currency contracts (contract amount) $1,900,000 OTC credit default swap contracts (notional) $3,800,000 Warrants (number of warrants) 6,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $228,493 Payables $— Foreign exchange contracts Receivables 8,525 Payables 6,950 Equity contracts Investments 110 Payables — Receivables, Net assets — Unrealized Interest rate contracts appreciation 783* Payables — Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Retirement Income Fund Lifestyle 3 57 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $ $ $464,156 $464,156 Foreign exchange contracts   Interest rate contracts   Total $1,401 $(6,373) $464,156 $459,184 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Credit contracts $ $ $ $(187,806) $(187,806) Foreign exchange contracts    Equity contracts    Interest rate contracts    Total $(1,413) $1,849 $6,392 $(187,806) $(180,978) Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Name of affiliates period cost proceeds income distributions period Putnam Money Market Liquidity Fund* $3,258,200 $3,094,653 $6,352,853 $4,918 $ $ Putnam Short Term Investment Fund*   74  Putnam Absolute Return 700 Fund ClassY  Totals $4,951,838 $7,138,762 $6,816,082 $10,511 $ $5,364,828 * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Market values are shown for those securities affiliated during the reporting period. 58 Retirement Income Fund Lifestyle 3 Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Retirement Income Fund Lifestyle 3 59 Federal tax information (Unaudited) The fund designated 46.56% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 79.15%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 60 Retirement Income Fund Lifestyle 3 About the Trustees Independent Trustees Retirement Income Fund Lifestyle 3 61 * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 28, 2013, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 62 Retirement Income Fund Lifestyle 3 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Retirement Income Fund Lifestyle 363 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 64 Retirement Income Fund Lifestyle 3 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Retirement Income Fund Lifestyle 3. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees February 28, 2013	$82,890	$	$7,575	$ — February 28, 2012	$88,434	$	$4,290	$31 For the fiscal years ended February 28, 2013 and February 28, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $259,687 and $121,703 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
